Allowably Notice
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Mr. Jeffery Huter on 2/10/2021.
3.	Please amend claims 1 and 10 as follows:
1.  (Currently Amended)  A method of providing a game played on a gaming machine, the method comprising:
monitoring, with at least one credit meter of the gaming machine, a credit balance that is increasable and decreasable based at least on wagering activity;
establishing the credit balance via a credit input mechanism of the gaming machine, the credit input mechanism configured to receive a physical item representing a monetary value;
before the scatter symbol is selected for presentation via a display of the gaming machine;
presenting, via [[a]] the display, 

in response to triggering the feature game:
presenting on the display, via a game controller of the gaming machine, a plurality of game options, wherein each game option includes a respective number of games and a respective multiplier, and wherein a respective product of the respective number of games and the respective multiplier of each game option is equal to the same bonus factor dynamically associated with the scatter symbol;
receiving, via a user interface of the gaming machine, input that selects one game option from among the plurality of game options that each have the same bonus factor dynamically associated with the scatter symbol;
presenting, via the game controller, the respective number of games specified by the selected one game option; and
awarding prizes, during play of the respective number of games, per the respective multiplier specified by the selected one game option; and
initiating, via a payout mechanism of the gaming machine, a payout associated with the credit balance.

10.  (Currently Amended)  A gaming machine comprising:
a credit input mechanism configured to receive a physical item representing a monetary value to establish a credit balance, the credit balance being increasable and decreasable based at least on wagering activity;

a display;
a user interface; and
a game controller configured to execute instructions stored in a memory, which when executed by the game controller, cause the game controller to:
dynamically associate a bonus factor with a scatter symbol before the scatter symbol is selected for display;
cause the display to display a game outcome comprising a plurality of symbols selected from a symbol set that includes [[a]] the scatter symbol;
cause, in response to the plurality of symbols displayed on the display including at least a predetermined number of the scatter symbol, the display to display a plurality of game options, wherein each game option includes a respective number of games and a respective multiplier, and wherein a respective product of the respective number of games and the respective multiplier of each game option is equal to the same bonus factor associated with the scatter symbol;
receive, via the user interface, input that selects one game option from among the plurality of game options that each have the same bonus factor associated with the scatter symbol;
cause the display to display the respective number of games specified by the selected one game option; and
award prizes, during play of the respective number of games, per the respective multiplier specified by the selected one game option.





Reasons for Allowance: 
4.	the specific method steps and structural features required by claims 1-2, 4, 10 – 11, 13, 20 – 28 and 31 – 33 (which include independent claims 1 and 10) are not anticipated or obviated by the prior art of record. 
	For independent claim 1, Closest prior art (BERMAN, Marks and Zimmermann) fail to teach the following limitations:
dynamically associating a bonus factor with a scatter symbol before the scatter symbol is selected for presentation via a display of the gaming machine;
For independent claim 10, Closest prior art (BERMAN, Marks and Zimmermann) fail to teach the following limitations:
dynamically associate a bonus factor with a scatter symbol before the scatter symbol is selected for display;
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 12 pm - 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715